DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Location of the sealing feature. 
Species A: sealing feature on inner catheter (e.g. figs. 4, 5)
Species B: sealing feature on outer catheter (such that it can contact blood vessel; fig. 14)
Species C: Fig. 10 – flange on outer catheter but extending inward to engage outer surface of inner catheter

The species are independent or distinct because the claims to the different species recite the mutually exclusive structural features of the sealing feature – namely, the location of the sealing feature. In addition, these species are not obvious variants of each other based on the current record.
If Applicant elections Species A or Species B, a further election is required between the following distinct species. Note that this second election relates only to the type of sealing feature (not its location). Citation of figures associated with each species below is meant only to relate to the structure of the sealing feature, not its location (i.e., on inner or outer member) on the catheter assembly.

Type of sealing feature 
Species 1: Fig. 4 [a single protrusion]
Species 2: Fig. 5 [skirt-shaped protrusion]
Species 3: Fig. 6 [multiple axially spaced protrusions or multiple revolutions of one or two or more helical protrusions spiraling or positioned along a proximal end of the device]
Species 4: Figs. 7A-7F [various configurations of inclined or angled protrusions; chevron-shaped profiles]
Species 5: Fig. 9 [expandable bulge with tension cable]
Species 6: para. 0097 [Electrosensitive hydrogel]
Species 7: para. 0097 [Light-sensitive hydrogel]
Species 8: Fig. 11 [a hub]
Species 9: Figs. 12A-12C [axial spring sealing feature]
Species 10: Fig. 13A-13C [rotational spring sealing feature] 
The species are independent or distinct because the claims to the different species recite the mutually exclusive structural characteristics of such species as clearly shown in the drawings or described in the written description. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Note that if species A or B is elected, one of Species 1-10 must also be elected. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Species 7: [light-sensitive hydrogels] would be classified in A61L 27/52 AND expand$4 and light (equates to 1,033 search hits) whereas Species 6: [electrosenstive hydrogels] would be classified in 61L 27/52 AND expand$4 and (electric$4, electro$8) (equates to 1,131 search hits).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Albert J. Sueiras on May 12, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/ Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771